Citation Nr: 1754341	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  08-23 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back injury, to include left side hurting and a left foot injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from September 1948 to September 1949 and from August 1950 to August 1951.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2008, the Veteran testified at a Decision Review Officer hearing.  In July 2010, he testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.

In September 2010, the Board reopened and remanded the claim for additional development.  The Board again remanded the claim for additional development in February 2014, September 2014, February 2015, June 2016 and November 2016.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).


REMAND

The record shows that the Veteran's son is his legal guardian.  Pursuant to the November 2016 remand the Agency of Original Jurisdiction (AOJ) sent the Veteran a duty to assist letter in February 2017 requesting that he submit additional information regarding medical treatment for residuals of a back injury to include left side hurting and a left foot injury, there was no response from the Veteran to this letter.  A copy of the letter was not sent to the Veteran's legal guardian.  

The AOJ was notified in August 2017 that VA examinations scheduled for the Veteran were cancelled because QTC Medical Services examiners were unable to go into the assisted living facility where the Veteran resided to conduct an examination.  In August 2017 the AOJ sent another duty to assist letter to the Veteran asking his assistance with having his doctor or the doctor at the assisted living facility where he resides to complete the Disability Benefits Questionnaires (DBQs) that were attached to the letter.  There was no response from the Veteran to this request.  Again, a copy of the letter was not sent to the Veteran's legal guardian.  In addition, there is no indication in the record that the Veteran's legal guardian received notice from the August 2016 and October 2017 supplemental statements of the case (SSOCs).  The Board in its November 2016 remand instructed that an SSOC be provided to the Veteran's legal guardian.  

The Veteran's legal guardian (his son) must receive a copy of all notifications sent to the Veteran.  The AOJ must send the Veteran's legal guardian a copy of all correspondence sent to the Veteran since the August 2016 SSOC and provide the Veteran's legal guardian opportunity to respond in the Veteran's behalf to the request for additional medical treatment information regarding the Veteran's service connection claim for his back (including left side and left foot) and to have a medical provider (VA or private, as noted below) complete the DBQs.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to confirm the Veteran's and his legal guardian's current contact information, to include confirming any necessary updates to VA databases.  All attempts to confirm this information should be properly documented in the Veteran's record.  

2.  The Veteran and his legal guardian are to be notified that they can submit copies of private records of all evaluations and treatment the Veteran received for his residuals of a back injury, to include left side hurting and a left foot injury.  For any private records they want the VA to obtain, they should submit signed release forms.  All requests for records and responses must be associated with the Veteran's record.  If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran, his legal guardian and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran, his legal guardian and his representative an opportunity to respond.

3.  Associate any and all outstanding VA treatment records with the Veteran's record.

4.  The AOJ should afford the Veteran a VA examination, with an appropriate examiner.  The Veteran's record, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the record.  

a.	For the Veteran's claimed residuals of a back condition, to include left side hurting and a left foot injury, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability was caused or etiologically related to active duty.

b.	The examiner is requested to address the possibility of any current back condition and direct particular attention to the August 2006 letter written by the Veteran's private physician who wrote that the Veteran's back difficulties most probably were derived from his injury while in service and that this caused him considerable anxiety and stress.  The examiner is also requested to address findings of congenital shortening and muscle atrophy of the left lower extremity during the December 1973 VA examination report, and the findings and opinions of the June 2012 VA examiner.  

The examiner is asked to reconcile any opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.

Alternatively, if possible, these examinations may be conducted, via DBQs, by the Veteran's private doctor or a doctor of the assisted living facility (where the Veteran resides), if that proves more amenable to the Veteran and his legal guardian.  In the instance that there is no feasible arrangement for a Veteran to appear for any type of examination, the above opinions should be provided by a VA medical professional who, despite not having access to Veteran, has reviewed the medical record.  The Board accords the AOJ flexibility in making this determination, under the circumstances.

5.  After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, an SSOC case must be provided to the Veteran, his legal guardian, and his representative.  After the Veteran, his legal guardian, and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




